Exhibit 99.1 J.B. Hunt Transport Services, Inc. Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Lowell, Arkansas 72745 Finance/Administration (NASDAQ: JBHT) and Chief Financial Officer (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS REVENUES , NET EARNINGS AND EARNINGS PER SHARE FOR BOTH THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2 01 5 ■ Fourth quarter 201 5 Revenue: $ 1.62 billion; up 1 % ■ Fourth quarter 5 Operating Income: $ 192.9 million; up 5 % ■ Fourth quarter 5 EPS: $ 1.01 vs. 93 cents ; up 9 % ■ Full Year 2015 Revenue: $ 6.2 billion; flat ■ Full Year 2015 Operating Income: $ 715.7 million; up 13 % ■ Full Year 20 15 EPS: $ 3.66 vs. $3.16; up 16% LOWELL, ARKANSAS, January 21, 2016 - J.B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced fourth quarter 2015 net earnings of $116.7 million, or diluted earnings per share of $1.01 vs. fourth quarter 2014 net earnings of $110.3 million, or 93 cents per diluted share. Total operating revenue for the current quarter was $1.62 billion, compared with $1.61 billion for the fourth quarter 2014. Load growth of 6% in Intermodal (JBI) was the primary reason for a 1% increase in segment revenue. Dedicated Contract Services (DCS) segment revenue increased by 2%, primarily from the addition of new customer accounts and rate increases implemented in the current and earlier periods. Truck (JBT) segment revenue increased 3% primarily from customer rate increases and an increase in fleet size compared to a year ago. Integrated Capacity Solutions (ICS) segment revenue decreased by 4%, mostly from less spot market activity and lower revenue per load. Current quarter total operating revenue, excluding fuel surcharges, increased 9% vs. the comparable quarter 2014. Operating income for the current quarter increased to $192.9 million vs. $182.9 million for the fourth quarter 2014. The increase primarily reflects higher revenue in JBI, DCS and JBT business segments, improved fuel economy and lower maintenance costs on newer equipment, less reliance on third party carriers in JBI and DCS, expanding gross margins in ICS and lower safety and insurance costs in JBT. These benefits were partially offset by increased rail purchase transportation costs, increased wages paid to drivers, increased costs of recruiting drivers and independent contractors and higher costs of equipment ownership. Net earnings rose 6% to $116.7 million in the current quarter from $110.3 million in 2014, due to increased operating income and lower net interest expense. Compared with the same period 2014, net interest expense in the current quarter decreased approximately 23% primarily from lower interest accruals on accrued income tax liabilities. The fourth quarter effective tax rates for 2015 and 2014 were 38.10% and 37.79%, respectively. The annual effective tax rates for 2015 and 2014 were 38.10% and 38.01%, respectively. Segment Information: Intermodal (JBI) ■ Fourth quarter Segment Revenue: $967 million; up 1 % ■ Fourth quarter Operating Income: $ 127.7 million ; down 1 % JBI total volumes grew 6% over the same period in 2014. Eastern network loads increased 8% and transcontinental loads increased 5% compared to the fourth quarter 2014. Revenue increased 1%, reflecting volume growth of 6% and a 5% decrease in revenue per load which is the combination of freight mix, customer rate increases and fuel surcharges. Revenue per load excluding fuel surcharges increased approximately 5% compared to a year ago. Operating income decreased 1% from the prior year. Benefits from customer rate increases, a smaller percentage of outsourced dray usage and lower fleet maintenance costs could not offset increases in rail purchased transportation costs, equipment ownership costs and driver recruiting and retention costs. The current period ended with approximately 78,900 units of trailing capacity and approximately 5,080 power units in the dray fleet. Dedicated Contract Services (DCS) ■ Fourth quarter 2015 Segment Revenue: $ 369 million ; up 2% ■ Fourth quarter 2015 Operating Income: $ 42.0 million; up 13% DCS revenue increased 2% during the current quarter over the same period 2014. Productivity (revenue per truck per week) decreased approximately 3% vs. 2014 primarily from lower fuel surcharge revenue. Productivity excluding fuel surcharge revenue increased approximately 2.5% from a year ago primarily from customer rate increases. A year over year net additional 328 revenue producing trucks, 41 net additions compared to third quarter 2015, were in the fleet by the end of the quarter. Approximately 61% of these additions represent private fleet conversions versus traditional dedicated capacity fleets and primarily reflect new contract implementations in this and prior periods. Customer retention rates remain above 96% as value driven services continue to support necessary rate increases. Operating income increased by 13% from a year ago. Revenue from new customer accounts, higher truck productivity excluding fuel surcharge revenue, less reliance on third party carrier capacity and lower equipment maintenance costs were partially offset with higher driver wages, higher driver recruiting costs and higher equipment ownership costs compared to the same period in 2014. Integrated Capacity Solutions (ICS) ■ Fourth Q uarter 2015 Segment Revenue: $190 million; down 4% ■ Fourth Qua rter 2015 Operating Income: $12.8 million; up 40% ICS revenue decreased 4% in the current quarter vs. the fourth quarter 2014 mostly due to a 31% decrease in revenue per load due to lower fuel prices and freight mix changes driven by customer demand. Load volume increased 38% compared to fourth quarter 2014. Contractual volumes increased 54% to approximately 73% of the total load volume and 62% of the total revenue in the current quarter compared to 66% and 57%, respectively, in fourth quarter 2014. Operating income increased 40% over the same period in 2014 primarily due to improved gross profit margin. Gross profit margin increased to 16% in the current period from 13.7% last year. The operating income increase was partially offset by increased personnel costs to expand our branch network. Total branches at the end of the period grew to 34 from 29 at the end of the same period in 2014. ICS’s carrier base increased 17% and the employee count increased 15% from a year ago. Truck (JBT) ■ Fourth quarter 2015 Segment Revenue: $ 99 m illion; up 3% ■ Fourth quarter 2015 Operating Income: $10.4 million; up 29 % JBT revenue for the current quarter increased 3% from the same period in 2014. Revenue excluding fuel surcharges increased 12% primarily from increased truck count and core customer rate increases of approximately 3.7% compared to fourth quarter 2014. At the end of the period, JBT operated 2,149 tractors compared to 1,886 a year ago. Operating income increased 29% from fourth quarter 2014 levels. Favorable changes from an increased truck count, customer rate increases, lower equipment maintenance costs, lower safety and insurance costs and improved fuel economy were partially offset by increased driver wages, increased independent contractor costs per mile, higher driver recruiting and hiring costs, lower asset utilization and an increase in empty miles compared to fourth quarter 2014. Cash Flow and Capitalization: At December 31, 2015, we had total debt outstanding of $1.0 billion on various debt instruments compared to $934 million at December 31, 2014 and $993 million at September 30, 2015. Our net capital expenditures for 2015 approximated $556 million vs. $660 million in 2014. At December 31, 2015, we had cash and cash equivalents of $5.6 million. In the fourth quarter 2015, we purchased 672,500 shares of our common stock for approximately $50 million. At December 31, 2015, we had approximately $451 million remaining under our share repurchase authorization. Actual shares outstanding at December 31, 2015 approximated 114 million. This press release may contain forward-looking statements, which are based on information currently available. Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2014. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason. This press release and additional information will be available immediately to interested parties on our web site, www.jbhunt.com . J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended December 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 1,472,291 $ 1,344,891 Fuel surcharge revenues 148,724 264,620 Total operating revenues 1,621,015 % 1,609,511 % Operating expenses Rents and purchased transportation 799,903 % 802,284 % Salaries, wages and employee benefits 363,801 % 338,888 % Fuel and fuel taxes 69,575 % 101,467 % Depreciation and amortization 88,374 % 78,386 % Operating supplies and expenses 56,100 % 52,600 % Insurance and claims 17,975 % 23,440 % General and administrative expenses, net of asset dispositions 16,051 % 14,071 % Operating taxes and licenses 11,579 % 10,279 % Communication and utilities 4,764 % 5,191 % Total operating expenses 1,428,122 % 1,426,606 % Operating income 192,893 % 182,905 % Net interest expense 4,290 % 5,583 % Earnings before income taxes 188,603 % 177,322 % Income taxes 71,857 % 67,016 % Net earnings $ 116,746 % $ 110,306 % Average diluted shares outstanding 115,048 118,078 Diluted earnings per share $ 1.01 $ 0.93 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Twelve Months Ended December 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ 5,516,282 $ 5,082,827 Fuel surcharge revenues 671,364 1,082,614 Total operating revenues 6,187,646 % 6,165,441 % Operating expenses Rents and purchased transportation 2,994,586 % 3,085,276 % Salaries, wages and employee benefits 1,394,239 % 1,290,404 % Fuel and fuel taxes 313,034 % 453,919 % Depreciation and amortization 339,613 % 294,496 % Operating supplies and expenses 220,597 % 218,539 % Insurance and claims 73,689 % 81,062 % General and administrative expenses, net of asset dispositions 72,522 % 50,596 % Operating taxes and licenses 43,084 % 38,796 % Communication and utilities 20,588 % 20,811 % Total operating expenses 5,471,952 % 5,533,899 % Operating income 715,694 % 631,542 % Net interest expense 25,491 % 26,941 % Earnings before income taxes 690,203 % 604,601 % Income taxes 262,968 % 229,809 % Net earnings $ 427,235 % $ 374,792 % Average diluted shares outstanding 116,728 118,445 Diluted earnings per share $ 3.66 $ 3.16 Financial Information By Segment (in thousands) (unaudited) Three Months Ended December 31 % Of % Of Amount Total Amount Total Revenue Intermodal $ 967,133 59 % $ 957,714 59 % Dedicated 368,992 23 % 362,966 23 % Integrated Capacity Solutions 189,540 12 % 197,417 12 % Truck 99,292 6 % 96,306 6 % Subtotal 1,624,957 % 1,614,403 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 1,621,015 % $ 1,609,511 % Operating income Intermodal $ 127,730 66 % $ 128,767 70 % Dedicated 42,000 22 % 37,031 20 % Integrated Capacity Solutions 12,754 7 % 9,092 5 % Truck 10,416 5 % 8,079 5 % Other (1) (7 ) (0 %) ) (0 %) Operating income $ 192,893 % $ 182,905 % Twelve Months Ended December 31 % Of % Of Amount Total Amount Total Revenue Intermodal $ 3,664,670 59 % $ 3,687,444 60 % Dedicated 1,451,256 24 % 1,393,768 22 % Integrated Capacity Solutions 699,525 11 % 718,076 12 % Truck 385,510 6 % 385,603 6 % Subtotal 6,200,961 % 6,184,891 % Intersegment eliminations ) (0 %) ) (0 %) Consolidated revenue $ 6,187,646 % $ 6,165,441 % Operating income Intermodal $ 476,685 67 % $ 460,377 73 % Dedicated 163,511 23 % 117,243 18 % Integrated Capacity Solutions 35,729 5 % 29,880 5 % Truck 39,864 5 % 24,223 4 % Other (1) ) (0 %) ) (0 %) Operating income $ 715,694 % $ 631,542 % (1) Includes corporate support activity Operating Statistics by Segment (unaudited) Three Months Ended December 31 Intermodal Loads 467,461 439,565 Average length of haul 1,664 1,666 Revenue per load $ 2,069 $ 2,179 Average tractors during the period * 5,088 4,697 Tractors (end of period) Company-owned 4,276 3,916 Independent contractor 805 761 Total tractors 5,081 4,677 Net change in trailing equipment during the period 1,020 1,620 Trailing equipment (end of period) 78,957 73,298 Average effective trailing equipment usage 76,305 71,481 Dedicated Loads 578,692 548,615 Average length of haul 175 174 Revenue per truck per week** $ 4,048 $ 4,184 Average trucks during the period*** 7,177 6,885 Trucks (end of period) Company-owned 6,762 6,425 Independent contractor 10 7 Customer-owned (Dedicated operated) 436 448 Total trucks 7,208 6,880 Trailing equipment (end of period) 21,672 20,516 Average effective trailing equipment usage 22,594 21,589 Integrated Capacity Solutions Loads 171,887 124,123 Revenue per load $ 1,103 $ 1,590 Gross profit margin % % Employee count (end of period) 670 582 Approximate number of third-party carriers (end of period) 45,700 39,100 Truck Loads 95,190 89,877 Average length of haul 454 433 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,663 $ 4,086 Average tractors during the period * 2,157 1,887 Tractors (end of period) Company-owned 1,462 1,296 Independent contractor 687 590 Total tractors 2,149 1,886 Trailers (end of period) 7,604 7,215 Average effective trailing equipment usage 6,814 6,201 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks Operating Statistics by Segment (unaudited) Twelve Months Ended December 31 Intermodal Loads 1,772,808 1,700,374 Average length of haul 1,652 1,656 Revenue per load $ 2,067 $ 2,169 Average tractors during the period * 4,949 4,502 Tractors (end of period) Company-owned 4,276 3,916 Independent contractor 805 761 Total tractors 5,081 4,677 Net change in trailing equipment during the period 5,659 7,319 Trailing equipment (end of period) 78,957 73,298 Average effective trailing equipment usage 72,622 68,683 Dedicated Loads 2,250,099 2,101,707 Average length of haul 175 177 Revenue per truck per week** $ 4,028 $ 4,098 Average trucks during the period*** 7,012 6,641 Trucks (end of period) Company-owned 6,762 6,425 Independent contractor 10 7 Customer-owned (Dedicated operated) 436 448 Total trucks 7,208 6,880 Trailing equipment (end of period) 21,672 20,516 Average effective trailing equipment usage 22,391 20,927 Integrated Capacity Solutions Loads 542,947 453,410 Revenue per load $ 1,288 $ 1,584 Gross profit margin % % Employee count (end of period) 670 582 Approximate number of third-party carriers (end of period) 45,700 39,100 Truck Loads 366,297 370,555 Average length of haul 448 411 Loaded miles (000) Total miles (000) Average nonpaid empty miles per load Revenue per tractor per week** $ 3,698 $ 4,068 Average tractors during the period* 2,051 1,868 Tractors (end of period) Company-owned 1,462 1,296 Independent contractor 687 590 Total tractors 2,149 1,886 Trailers (end of period) 7,604 7,215 Average effective trailing equipment usage 6,460 5,891 * Includes company-owned and independent contractor tractors ** Using weighted workdays *** Includes company-owned, independent contractor, and customer-owned trucks J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) (unaudited) December 31, 2015 December 31, 2014 ASSETS Current assets: Cash and cash equivalents $ 5,566 $ 5,961 Accounts Receivable 654,542 653,795 Prepaid expenses and other 199,259 201,743 Total current assets 859,367 861,499 Property and equipment 4,019,451 3,719,757 Less accumulated depreciation 1,318,122 1,237,225 Net property and equipment 2,701,329 2,482,532 Other assets 75,871 34,455 $ 3,636,567 $ 3,378,486 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Current debt $ - $ 250,000 Trade accounts payable 340,332 325,838 Claims accruals 104,220 96,719 Accrued payroll 59,420 80,547 Other accrued expenses 28,445 17,966 Total current liabilities 532,417 771,070 Long-term debt 1,005,026 683,539 Other long-term liabilities 58,552 59,561 Deferred income taxes 740,220 659,793 Stockholders' equity 1,300,352 1,204,523 $ 3,636,567 $ 3,378,486 Supplemental Data (unaudited) December 31, 2015 December 31, 2014 Actual shares outstanding at end of period (000) 113,948 116,575 Book value per actual share outstanding at end of period $ $ Twelve Months Ended December 31 Net cash provided by operating activities (000) $ 873,308 $ 646,779 Net capital expenditures (000) $ 556,436 $ 659,710
